231 Ga. 657 (1974)
203 S.E.2d 486
PATMAN
v.
PATMAN.
28203.
Supreme Court of Georgia.
Submitted August 17, 1973.
Decided February 6, 1974.
Hudson & Montgomery, David R. Montgomery, for appellant.
Jim McDonald, for appellee.
GUNTER, Justice.
In this child custody case the trial court awarded custody of the child to the child's paternal grandmother. The natural mother of the child has appealed, contending that the custody award by the trial court was erroneous.
There is no transcript of the testimony adduced at the custody hearing in the trial court. However, included in the record is a stipulation agreed to by the parties and approved by the trial judge.
Under the law of this state, there are basically two ways by which custody of a minor child may be taken from his natural parent *658 or parents. The first is pursuant to Code § 74-108 which lists six different ways a natural parent may forfeit his or her right to the custody of his or her child. The approved stipulation in the record in this case does not substantiate forfeiture under Code § 74-108.
A second way of depriving a natural parent of the custody of his child is upon a clear and satisfactory showing that the parent is an unfit person to have such custody. See Perkins v. Courson, 219 Ga. 611 (135 SE2d 388). The approved stipulation in the record in this case does not show that the natural mother is an unfit person to have custody of her child.
Having reviewed this record, we do not find any evidence that would warrant the judgment by the trial judge awarding permanent custody of this minor child to a third party.
Judgment reversed. All the Justices concur, except Undercofler, J., who concurs specially.